EXHIBIT 10.1


AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


This Amendment No. 2 to Second Amended and Restated Credit and Security
Agreement, dated as of April 30, 2016 (this “Second Amendment”) is by and among
Smithfield Receivables Funding LLC, a Delaware limited liability company
(“Borrower”), Smithfield Foods, Inc., a Virginia corporation (“Smithfield”), as
initial servicer (the “Servicer” together with Borrower, the “Loan Parties” and
each, a “Loan Party”), Coöperatieve Rabobank, U.A. (formerly known as
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”), New
York Branch (“Rabobank”), in its capacity as administrative agent (the
“Administrative Agent” collectively with the Administrative Agent and Co-Agents,
the “Agents”) and in its capacity as letter of credit issuer (the “Letter of
Credit Issuer”), and the Lenders and the Co-Agents from time to time party to
that certain Second Amended and Restated Credit and Security Agreement. Each of
the Loan Parties, the Agents, the Letter of Credit Issuer, the Lenders and the
Co-Agents may be referred to herein as a “Party” or collectively as the
“Parties.”




PRELIMINARY STATEMENTS


WHEREAS, each of the Parties is a party to that certain Second Amended and
Restated Credit and Security Agreement dated as of April 28, 2014 among the Loan
Parties, the Agents, the Letter of Credit Issuer, the Lenders and the Co-Agents
(as amended prior to the date hereof, the “Original Agreement”); and


WHEREAS, the Parties desire to amend the Original Agreement in the manner set
forth in this Second Amendment and in accordance with Section 14.1(b) of the
Original Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Parties hereby agree as follows:


ARTICLE I
AMENDMENT


Section 1.1    Amendment. With effect from April 30, 2016, Schedule A to the
Original Agreement shall be hereby amended by deleting the reference to
“$325,000,000” therein, and replacing it with “$275,000,000”.


Section 1.2     Effect of Amendment. Except as expressly set forth herein, this
Second Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.


Section 1.3    References. On and after the effective date of this Second
Amendment, each reference in the Original Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” and words of similar import referring to the
Original Agreement, and each reference in the other Transaction Documents to the
“Credit and Security Agreement”, “thereunder”, “thereof” or words of similar
import referring to the Original Agreement, shall mean a reference to the
Original Agreement, as amended by and in accordance with this Second Amendment.


ARTICLE II
REPRESENTATIONS


Section 2.1.    Each of the Loan Parties represents and warrants to the Agents
and the Lenders on the date hereof that it has duly authorized, executed and
delivered this Second Amendment and that this Second Amendment constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).
Section 2.2. Each of the Loan Parties further represents and warrants to the
Agents and the Lenders that, as of the date of this Second Amendment: (a) each
of the representations and warranties made by it pursuant to Section 5.1 of the
Original Agreement is true and correct as though made on and as of such date
(except with respect to those representations and warranties that by their
express terms relate solely to an earlier date) and (b) no event has occurred
and is continuing that will constitute a Termination Event or an Unmatured
Termination Event (as such terms are defined in the Receivables Sale Agreement).


ARTICLE III
MISCELLANEOUS


Section 3.1    Definitions; Interpretation. All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the
Original Agreement.


Section 3.2    Headings. The section headings contained in this Second Amendment
are for reference purposes only and shall not affect the meaning or
interpretation of this Second Amendment.


Section 3.3    Amendment. No provision of this Second Amendment may be amended,
modified or supplemented except by the written agreement of all of the
Parties.    


Section 3.4    Counterparts. This Second Amendment may be executed in any number
of counterparts and by different Parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.


Section 3.5    Transaction Document. This Second Amendment shall constitute a
Transaction Document.


Section 3.6    Miscellaneous. Sections 14.5, 14.8, 14.9, 14.10 and 14.11 of the
Original Agreement are incorporated by reference in and shall apply to this
Second Amendment as if set out herein in their entirety.


<signature pages follow>


IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be duly
executed as of the date first above written.




SMITHFIELD RECEIVABLES FUNDING LLC,
AS BORROWER


By: SFFC, Inc., its managing member






By:    /s/ Jeffrey A. Porter
Name:    Jeffrey A. Porter
Title:    President




Address:
3411 Silverside Rd.

Baynard Bldg., Suite 103
Wilmington, DE 19810
Attention: Jeffrey Porter
Telecopy No.: 302-543-7574


With a copy to:    
c/o Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy Dykstra
Telecopy No.: 757-365-3070




SMITHFIELD FOODS, INC.,
AS SERVICER






By:    /s/ Timothy Dykstra
Name:    Timothy Dykstra
Title:    Vice President and Corporate Treasurer


Address:
Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy Dykstra
Telecopy No.: 757-365-3070
and Glenn Nunziata
Telecopy No.: 757-365-3025


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT AND AS LETTER OF CREDIT ISSUER






By:    /s/ Christopher Lew
Name:    Christopher Lew
Title:    Executive Director






By:    /s/ Thomas McNamara
Name:    Thomas McNamara
Title:    Vice President


Address:
Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167

Email: tmteam@rabobank.com
Phone:    (212) 808-6816
Fax:    (914) 304-9324






COÖPERATIEVE RABOBANK, U.A.,
AS A COMMITTED LENDER






By:    /s/ E. van Esveld
Name:    E. van Esveld
Title:






By:    /s/ B de Boo
Name:    B de Boo
Title:    Director


Address:
Croeselaan 18

3521 CB Utrecht
Netherlands
Email: l.eu.TransactionManagement@rabobank.com












